*413In this action for an account stated, the motion court properly granted plaintiffs motion for summary judgment based on the documentary evidence showing that defendant “ ‘received, retained without objection, and partially paid invoices without protest’ ” (see Scheichet & Davis, P.C. v Nohavicka, 93 AD3d 478 [1st Dept 2012]; Gamiel v Curtis & Reiss-Curtis, P.C., 60 AD3d 473, 474 [1st Dept 2009], lv dismissed 13 NY3d 763 [2009]). Defendant’s challenges to the documentary evidence are without merit since they are “mere conclusions, expressions of hope or unsubstantiated” (Zuckerman v City of New York, 49 NY2d 557, 562 [1980]; see Scheichet & Davis, P.C., 93 AD3d at 478). The motion court also properly dismissed defendant’s counterclaims, which are based on the same conclusory assertions. Concur — Sweeny, J.P., Acosta, Saxe, Moskowitz and Clark, JJ.